Citation Nr: 0023764	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the payment of the proceeds of the veteran's 
National Service Life Insurance policy.  


REPRESENTATION

Appellee represented by:  August Luthens, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant's granddaughter and veteran's first wife



ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1954.  

This is a contested claim.  The veteran died in May 1998.  
The appellant is the mother of the veteran, and she seeks 
recognition as the proper beneficiary of the veteran's 
National Service Life Insurance (NSLI) policy.  The appellee, 
the veteran's second wife and now widow, was the last person 
designated by the veteran as the beneficiary of his NSLI 
policy on VA Form 29-336b, Designation of Beneficiary 
Government Life Insurance.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from administrative determinations by the 
Philadelphia Regional Office and Insurance Center (RO&IC) of 
the Department of Veterans Affairs (VA).  A videoconference 
hearing was held in May 1999 with the undersigned in 
Washington, D.C., and the witnesses at the VA Regional Office 
in Des Moines, Iowa.  The appellant's granddaughter and the 
veteran's first wife testified on behalf of the appellant.  
The appellant's granddaughter is pursing the claim on behalf 
of the appellant.  The appellant was reportedly in poor 
health and unable to appear at the hearing.  She did not, 
however, request postponement of the hearing.  The appellee's 
attorney was present at the hearing and presented argument on 
her behalf.   




FINDINGS OF FACT

1.  At the time of his death in May 1998, the veteran had in 
force an NSLI policy in the face amount of $10,000.  

2.  At the time of the veteran's death, the most recent VA 
Form 29-336b, Designation of Beneficiary of Government Life 
Insurance, of record was dated in November 1997 and named the 
appellee, the veteran's second wife, as the sole principal 
beneficiary of his NSLI policy.  

3.  The evidence of record indicates that it was the veteran 
who signed the November 1997 VA Form 29-336b and that he had 
testamentary capacity at that time.  


CONCLUSION OF LAW

The appellee, and not the appellant, is entitled to the 
proceeds from the veteran's NSLI policy.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. §§ 3.355, 8.19 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the change of beneficiary by the 
veteran in November 1997 was invalid.  She maintains that the 
veteran promised to keep her as the beneficiary and that she 
in turn promised to pay the premiums on the NSLI policy.  She 
suggests that it was not the veteran who signed the November 
1997 change of beneficiary form or alternatively that because 
of his declining health he was not capable of executing the 
change in beneficiary at that time.  

The appellee maintains that the veteran had the right to 
change the beneficiary of his NSLI insurance policy at any 
time.  She asserts that there is no evidence that the veteran 
was incompetent in November 1997 when he made her the sole 
principal beneficiary instead of his mother.  

Background

The veteran applied for and obtained an NSLI policy in the 
face amount of $10,000 in 1954.  He named his mother as the 
principal beneficiary and his father as the contingent 
beneficiary.  On a VA Form 9-336, Change or Designation of 
Beneficiary and/or Change or Selection of Optional 
Settlement, dated in October 1961, the veteran named his 
mother, father and first wife ([redacted]) as principal 
beneficiaries and his unborn children as contingent 
beneficiaries.  

In November 1997, the veteran signed a VA Form 29-336b 
designating his second wife ([redacted]) as the sole principal 
beneficiary of his NSLI policy.  The signature was in cursive 
writing in black ink, and other blanks in the form, including 
the date, were completed in printing in blue ink.  The 
veteran died in May 1998, and the veteran's widow, [redacted], 
notified VA of his death.  

In a letter received at VA in May 1998, the appellant 
requested that VA investigate matters before making any 
payment to the appellee.  The appellant stated that she (and 
the veteran's father until 1989) had made the premium 
payments on the NSLI policy and the veteran had agreed that 
the policy was to remain the same.  

In a letter received at VA in May 1998, the veteran's first 
wife, [redacted], stated that she felt that the signature on 
the change of beneficiary form and the veteran's medications 
should be checked.  She also stated that the witness on the 
form was someone the veteran did not like or trust.  [redacted] 
stated that payment records would show that the veteran's 
mother had always paid the premiums.  She stated that this 
information was kept at the mother's house and that [redacted] 
only learned of the existence of the policy after the veteran 
found out he was dying.  [redacted] stated that she believed 
that [redacted] made the change in the beneficiary and that this 
was not what the veteran wanted to do to his mother.  
[redacted] stated that she and her husband talked with the 
veteran in late October 1997 and he told them that he had not 
changed the NSLI policy, which had been the same for 37 years 
and would be needed to take care of his mother.  

In her letter, [redacted] further stated that the veteran would 
never have changed the beneficiary unless his mind was 
"messed up" by medicine and depression and someone made him 
sign without him knowing what he was signing.  [redacted] 
stated that the veteran was an only child and loved his 
mother and saw her every day until he became unable to do so 
because of his poor health.  [redacted] stated that she did not 
want any of the money for herself and that she was willing to 
sign the money over to the veteran's mother.  [redacted] stated 
that her name was only kept on the policy because the veteran 
knew she also loved his mother.  

In June 1998, the appellant's granddaughter submitted a 
letter in which she stated that she had been very close to 
the veteran, her father, and spent a lot of time with him 
after it was learned in August 1997 that he was terminally 
ill.  She said that the veteran frequently told her to tell 
her grandmother that the insurance remained the same, with 
her as the beneficiary as long as she wanted to continue 
paying the premiums.  The appellant's granddaughter stated 
that the veteran told her that [redacted], the appellee, would 
have enough money to live on after he died and would not need 
the NSLI.  The granddaughter stated that the veteran wrote 
his own will in August 1997 and made a list in February 1997 
about what he wanted done.  

In her June 1998 letter, the appellant's granddaughter also 
stated that in November 1997, the veteran's wife, [redacted], 
went to the grandmother's house, obtained the premium notice 
and wrote a check on the grandmother's account, signing the 
grandmother's name to pay the premium.  The granddaughter 
stated that [redacted] did not have authorization to sign checks 
on that account and told no one that she had done it.  The 
granddaughter submitted canceled premium checks including: a 
check dated in December 1960, signed by her grandfather; a 
check dated in December 1970, signed by her grandmother; a 
check dated in May 1997, signed by the veteran; and a check 
dated in November 1967 with her grandmother's name on the 
signature line, which the granddaughter stated was actually 
signed by [redacted] without authorization.  

In addition to the canceled checks, with her June 1998 
letter, the appellant's granddaughter submitted an undated 
document, which the granddaughter stated was the eulogy the 
veteran prepared for himself and another undated document 
reportedly composed by the veteran describing events in his 
life.  She also enclosed a photocopy of an undated last will 
and testament signed by the veteran and a list of 
instructions signed by the veteran and dated in February 
1997.  In addition, she enclosed a copy of a last will and 
testament dated in February 1998 and signed by the veteran.  
In that document the veteran stated that he gave all his 
estate to his wife [redacted].  The copy was stamped as filed in 
Polk County District Court in May 1998.  Finally, the 
granddaughter enclosed a blank VA Form 29-336b with a 
forwarding letter addressed to the veteran at his mother's 
address in a VA envelope postmarked in April 1998.  

The file includes the original and a photocopy of the list of 
instructions signed by the veteran and dated in February 
1997.  In the February 1997 list of instructions the veteran 
stated that there was a copy of his $10,000 life insurance 
with the U.S. government in his safety box and that his 
mother was the beneficiary.  The last instruction was "Take 
care of gramma if still living."  

The file includes a photocopy of the undated last will and 
testament and also includes two signed originals of the 
undated last will and testament.  The undated document titled 
last will and testament includes reference to GI insurance 
and indicates that if the veteran were to die before his 
mother, the beneficiaries should be changed to his son and 
daughter.  The veteran indicated that in the alternative if 
he could depend on his wife [redacted] to give each of his 
children $10,000, she could make the insurance out to 
herself, but she would have to sign an "IOU or something" 
with his mother before she would agree to that.  Later in the 
document the veteran stated, "If you [[redacted]] are taking the 
$10,000 GI policy things will have to be worked out with my 
mom but you will have enough to live on and get buy [sic]."  

A VA Form 119, Report of Contact, shows that in a telephone 
conversation with VA in late June 1998, the appellant's 
granddaughters stated that she dated all of the veteran's 
"instructions" between the middle of August 1997 and the 
end of August 1997.  She said the veteran wanted to get his 
affairs in order.  

The appellant's granddaughter submitted a February 1998 
letter and clinical notes from Medical Oncology and 
Hematology Associates.  In the February 1998 letter, Bradley 
S. Lair, M.D., noted that he had recommended the veteran and 
his wife consider Hospice assistance for the veteran.  The 
clinical notes show that in March 1998, the appellant's 
granddaughter expressed concern that the veteran's wife 
[redacted] was overmedicating the veteran.  The appellant's 
granddaughter reported to the physician that while out of 
town [redacted] had left medicines in cups and told the 
granddaughter to give the veteran the contents of a cup every 
2 to 3 hours.  The granddaughter reported there were 2 to 3 
Lorazepam in each cup as well as Halcion and a Compazine 
spansule in several cups.  The notes include the notation "? 
miscommunication."  The notes show that hospice involvement 
was recommended at that time, but declined by [redacted] until 
May 1998.  

The appellant's granddaughter submitted a list of the 
veteran's prescribed medicines and pharmacy descriptions and 
cautions for each.  

In her August 1998 response to VA questions, D.T., who was 
listed on the November 1967 VA Form 29-336b as witnessing the 
veteran's act of changing his beneficiary, stated that the 
veteran and his wife [redacted] asked her to witness the 
designation and that they were her friends.  She stated that 
the form was signed at their home.  She also stated that the 
veteran completed the form for his own signature, but she did 
not directly answer whether she saw the veteran sign the 
form.  She stated that the veteran was alert and lucid as to 
his surroundings and the people around him.  She stated that 
the veteran was clear as to the person named as beneficiary 
and appeared to be acting on his own.  She stated that he did 
not appear to be intoxicated or acting under the influence of 
any medication or drugs.  She stated that the veteran wanted 
his wife [redacted] to be taken care of and he said his children 
had their own lives and families and he did not want them to 
have anything.  She agreed that it was her opinion that the 
veteran could comprehend the nature and importance of his 
act, had knowledge of what he was doing and what he wanted to 
do at the time in question.  On a VA Form 21-4138, also dated 
in August 1998, D.T. also stated she helped take care of the 
veteran while he was ill and his wishes were to leave all of 
his life insurance to his wife.  She said he did not have a 
good relationship with his children and he told her that they 
had their own lives and could take care of themselves.  D.T. 
said the veteran's wishes were that everything go to his wife 
so she would be taken care of.  

In August 1998, in response to VA requests for samples of the 
veteran's signature, the appellee submitted photocopies of 
hospital admission forms dated in November 1997 and January 
1998, each of which included the veteran's signature.  

In a letter dated in September 1998, C.A. stated that she and 
her husband knew the veteran for more than 25 years.  She 
said that she knew that the veteran wanted his mother to 
receive the money from his GI insurance policy.  She said 
that on several occasions the veteran said that if he should 
pass away before his mother that his wife [redacted] would not 
take care of her and he wanted his children and mother to 
receive this money.  C.A. stated that while the veteran still 
had his mind, he would sneak to their home and would beg C.A. 
and her husband to watch out for his mother.  C.A. said that 
after the veteran's cancer surgery she and her husband had to 
sneak over to see the veteran because his wife [redacted] told 
him that no one wanted to see him sick.  C.A. said that when 
people wanted to see the veteran, [redacted] would say he was 
asleep or in the shower.  C.A. said that when they saw the 
veteran three weeks before his death, he cried because he 
could not remember things.  He told them [redacted] made him take 
pills all the time and would not tell him what they were for.  

In a report dated in December 1998, the Director of the 
Forensic Laboratory, Office of Investigation, VA Office of 
Inspector General, stated that based on examinations of known 
signatures of the veteran, it was the conclusion of the 
Forensic Laboratory examiner that the veteran was the author 
of the signature on the VA Designation of Beneficiary for 
Government Life Insurance, VA Form 29-336b, dated in November 
1997.  

At the videoconference hearing in May 1999, the appellant's 
granddaughter testified that she believed that the veteran 
was overmedicated and was not competent to make the change of 
beneficiary.  She testified that friends who had seen him 
around the time the beneficiary was changed saw that the 
veteran lacked mental capacity.  She also testified that her 
grandmother had an agreement with the veteran that she would 
continue to pay the premiums if he would not change the 
beneficiary.  

The veteran's first wife testified that the veteran visited 
her and her husband after he knew he was dying.  She 
testified that the veteran said he left things alone because 
he knew there would be things that would be needed for his 
mother.  She testified that the veteran was very close to his 
mother and she could not believe that the veteran would have 
done this to his family.  

At the hearing, the appellee's attorney pointed out that the 
veteran's will, which was made after the veteran was alleged 
incompetent by the witnesses, had not been contested and had 
been approved by the county court.  He argued there was no 
medical testimony that the veteran was incompetent on the day 
he signed the change of beneficiary and the witnesses had 
presented no direct testimony that the veteran was 
incompetent on that date.  He argued they had no idea of the 
veteran's mental state on that day.   He argued that it was 
logical that the veteran would have changed the beneficiaries 
to exclude his father who was deceased and his first wife 
from whom he had a bitter divorce.  He argued that the 
witnesses' testimony concerning what the veteran had said was 
hearsay and speculation.  

The appellant's granddaughter further testified that her 
testimony was based on the veteran's written instructions and 
what the veteran had told her.  She stated that the will was 
not contested because of the expense and that she was at the 
hearing on her grandmother's behalf.  She reiterated that her 
grandmother had every check stub for the payments of the 
premiums she had made.  

Analysis

Congress has provided that a veteran has a right to name any 
person as beneficiary of his NSLI policy, and the right, 
subject to certain regulatory criteria, to, at any time, 
change the beneficiary without the consent or knowledge of 
the prior beneficiary.  38 U.S.C.A. § 1917.  The regulatory 
criteria specify that a beneficiary designation must be made 
by notice in writing, signed by the insured, and forwarded to 
VA.  38 C.F.R. § 8.19 (renumbered from 38 C.F.R. § 8.22 
effective February 15, 2000); see 65 Fed. Reg. 7436-37 
(2000)).  

The appellant, in effect, contends that the November 1997 
change of beneficiary form bears a signature that is not the 
veteran's.  In addition, she contends that the veteran lacked 
testamentary capacity at the time he made the disputed change 
of beneficiary in November 1997.  Alternatively, she argues 
that the change in beneficiary should not be honored because 
the veteran had promised to keep her as beneficiary of the 
NSLI policy.  

With respect to the signature on the November 1997 change of 
beneficiary form, the veteran's first wife has stated that 
the signature should be checked, but no evidence has been 
presented that indicates that the signature on the form is 
not the veteran's.  D.T., who was listed as witness on the 
beneficiary form, when questioned by VA, did not directly 
answer whether she saw the veteran sign the form, but she did 
answer questions concerning the veteran's apparent mental 
state at the time of the change.  After comparison of the 
signature on the form with samples provided by the 
appellant's' granddaughter and the appellee and samples in 
the veteran's VA insurance folder, the Forensic Laboratory 
examiner concluded that the veteran was the author of the 
signature on the November 1997 change of beneficiary form.  
In the absence of any probative evidence to the contrary, the 
Board finds that it was the veteran who signed the November 
1997 VA Form 29-336b.  

Finding that the veteran did sign the form, the Board must 
examine whether he had testamentary capacity at the time he 
signed the change of beneficiary form.  Under applicable 
criteria, testamentary capacity is that degree of mental 
capacity necessary to enable a person to perform a 
testamentary act.  This, in general, requires that the 
testator reasonably comprehend the nature and significance of 
his act, that is, the subject and extent of his disposition, 
recognition of the object of his bounty, and appreciation of 
the consequence of his act, uninfluenced by any material 
delusion as to the property or persons involved.  38 C.F.R. 
§ 3.355(a).  

Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest time he executed the designation or change.  In this 
connection, consideration should be given to lay as well as 
medical evidence.  38 C.F.R. § 3.55(b).  

Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess temporary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general rebuttable 
presumption that every testator possesses testamentary 
capacity.  Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  38 C.F.R. § 3.355(c).  

The veteran's first wife, [redacted], has stated, and also 
testified to the effect, that she saw the veteran in late 
October 1997 and that he said at that time that he had not 
changed the NSLI policy.  This statement does not, however, 
address the veteran's testamentary capacity in mid-November 
1997, when he signed the change of beneficiary form.  Also, 
the appellant's granddaughter testified that the friend of 
the veteran who wrote concerning the veteran saw him around 
that time.  Review of C.A.'s letter shows that she spoke of 
the veteran's actions and wishes when he "still had his 
mind," but she does not associate this with a particular, or 
even a general date.  Her only explicit statement in this 
regard was that when she and her husband saw the veteran 
three weeks before his death, he cried because he could not 
remember things and said his wife [redacted] made him take pills 
and would not tell him what they were for.  This evidence 
does not show that the veteran lacked testamentary capacity 
when he signed the change of beneficiary form in mid-November 
1997.  Likewise, the concerns of the appellant's 
granddaughter regarding possible overmedication of the 
veteran that she became aware of in March 1998 do not provide 
evidence of the veteran's testamentary capacity in November 
1997 when he signed the change of beneficiary form.  

The hospital admission form submitted by the appellee shows 
that the veteran was hospitalized in early November 1997, but 
includes no information as to diagnosis, mental state or 
length of stay.  It does not suggest that the veteran lacked 
testamentary capacity.  

D.T., the witness identified on the change of beneficiary 
form, has indicated that at the time of the change of 
beneficiary the veteran was at home, alert and lucid as to 
his surroundings and the people around him.  She stated that 
the veteran was clear as to the person named as beneficiary 
and appeared to be acting on his own.  She stated that he did 
not appear to be intoxicated or acting under the influence of 
any medication or drugs.  She has also indicated that it was 
her opinion that the veteran could comprehend the nature and 
importance of his act, had knowledge of what he was doing and 
what he wanted to do at the time in question.  Although the 
veteran's first wife has stated that D.T. is someone the 
veteran did not like or trust, there is of record no direct 
evidence that D.T. is not a credible witness.  Given this 
evidence from a witness to the veteran's signature, the 
absence of any probative evidence that the veteran lacked 
testamentary capacity when he changed the beneficiary, and 
the legal presumption in favor of testamentary capacity under 
38 C.F.R. § 3.355(c), the Board is unable to conclude that a 
lack of testamentary capacity on the veteran's part at that 
time has been demonstrated by the evidence.  

The appellant's remaining contention is that she should be 
considered the beneficiary of the veteran's NSLI policy 
because of the veteran's promise that he would not change 
beneficiaries as long as she continued to pay the premiums.  
She asserts that she kept her part of the bargain and in 
effect argues that VA should enforce the veteran's promise to 
her.  In this regard, the Board notes that 38 U.S.C.A. 
§ 1971(a) and 38 C.F.R. § 8.19, the statute and regulation 
governing NSLI policies, give the veteran the right to change 
the beneficiary of an NSLI policy at any time, with or 
without the knowledge or consent of any present or prior 
beneficiaries.  As outlined above the Board has found that 
the veteran did in fact change the beneficiary of his NSLI 
policy to the appellee.  The Board is not unsympathetic to 
the contentions and concerns advanced by and on behalf of the 
appellant, and especially to the equitable factors that exist 
in her favor.  However, the legal requirements for paying the 
proceeds of the veteran's NSLI policy to her have not been 
satisfied, and there is no legal basis upon which to conclude 
that the appellant may prevail in this contest.  


ORDER

The appeal is denied.  The appellee is entitled to the 
proceeds of the veteran's NSLI policy.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

